F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                             APR 12 2000
                         FOR THE TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                  Clerk

D. MICHAEL GAMBLE,

            Plaintiff-Appellant,

v.                                             No. 99-1209
                                           (D.C. No. 95-M-121)
DIANE M. CARLTON; DOUGLAS                       (D. Colo.)
S. JOFFE; ALISON K. STEWART;
RICK JOHNSON; RICK JOHNSON
AND ASSOCIATES; GEORGE
EAKIN; MICHAEL F. VAN
HOOMISEN; MULTNOMAH
COUNTY DISTRICT ATTORNEY’S
OFFICE; RUSS RATTO, in his
professional capacity as Assistant
District Attorney in Multnomah
County; CITY OF PORTLAND,
OREGON; PORTLAND, OREGON,
POLICE BUREAU; DAN NOELLE,
Portland, Oregon, Police Bureau Det.
Div. Commander, Captain; LARRY
NEVILLE, Portland, Oregon, Police
Bureau Det. Supervisor, Sgt.; JOE L.
GOODALE, Portland, Oregon, Police
Det. in his professional and
individual capacity; CITY OF
LITTLETON; LITTLETON POLICE
DEPARTMENT, COLORADO;
RON L. HINES, in his former
professional capacity a Police
Lieutenant in Littleton, Colorado;
ARLAN G. KLUTH, Littleton,
Colorado, Police Det., in his
professional and personal capacity;
DOUGLAS B. ADAMS, Littleton,
Colorado Police Evidence Custodian;
BRUCE C. BOLTON, Littleton
Colorado Police Det.; COUNTY OF
ARAPAHOE, COLORADO;
ROBERT R. GALLAGHER, JR.,
District Attorney, Eighteenth Judicial
District of Colorado, in his
professional capacity; JOHN
JORDAN, Eighteenth Judicial
District, Deputy Chief D.A., in his
professional and individual capacity;
CAROL CHAMBERS, Eighteenth
Judicial District, Asst. D.A., in her
professional and individual capacity;
RALPH D. SWITZER, employee and
Officer of Avert, Inc.; RALPH V.
SWITZER, employee and officer of
Avert, Inc.; CHARLES S.
HATCHETTE, employee and officer
of Avert, Inc.; D. MICHAEL
VAUGHAN, employee and officer of
Avert, Inc.; JAMIE M. BURGAT,
employee and officer of Avert, Inc.;
DISTRICT ATTORNEY’S OFFICE
OF EIGHTEENTH JUDICIAL
DISTRICT, COLORADO; STATE
OF COLORADO; DENVER
JUVENILE COURT, DENVER,
COLORADO; ORRELLE WEEKS,
Juvenile Judge, EIGHTEENTH
JUDICIAL DISTRICT, STATE OF
COLORADO, STATE OF OREGON,

            Defendants-Appellees,

      and

LAND TITLE COMPANY OF
DENVER, COLORADO;
TIMOTHY J. TURLEY, in his
individual capacity; DANA U.

                                         -2-
WAKEFIELD; U.S. WEST, INC.,
and as yet unnamed individuals
within U.S. West, Inc., individually,
and in their capacity as employees of
U.S. West, Inc.; AVERT INC.;
MICHAEL D. DEWITT, employee
and officer of Avert, Inc.; DEAN
SUPOSS, employee and officer of
Avert, Inc.; COUNTY OF
MULTNOMAH, STATE OF
OREGON, MULTNOMAH COUNTY
SHERIFF’S OFFICE, a female
Release Assistance officer in
Multnomah County whose full name
is not yet known (Ms. D. Mc_)
personally, and in her professional
capacity, MULTNOMAH COUNTY
CIRCUIT COURT,

            Defendants.



                          ORDER AND JUDGMENT            *




Before TACHA , ANDERSON , and LUCERO , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                        -3-
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument

      Plaintiff-appellant D. Michael Gamble appeals the district court’s dismissal

of his complaint against forty-two defendants in the states of Colorado and

Oregon. In his complaint, Gamble alleged violations of his constitutional rights

to privacy, liberty, property, due process, counsel, equal protection, and

testimonial privilege. He also alleged that he was the victim of excessive bail,

cruel and unusual punishment, and unreasonable searches and seizures. The

district court dismissed a number of the defendants for plaintiff’s failure to name

them in his amended complaint and for lack of service. The court granted the

remaining defendants’ dismissal motions grounded in several sections of

Fed. R. Civ. P. 12, including lack of personal jurisdiction, lack of subject matter

jurisdiction, and failure to state a claim upon which relief could be granted. We

have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for substantially the

reasons stated in the district court’s March 23, 1999 Memorandum and Order of

Dismissal.

      Dismissals under Fed. R. Civ. P. 12(b)(1) for lack of subject matter

jurisdiction and Fed. R. Civ. P. 12(b)(6) for failure to state a claim for which

relief may be granted are reviewed de novo.     See Sutton v. Utah State Sch. for the

Deaf & Blind , 173 F.3d 1226, 1236 (10th Cir. 1999);    Ordinance 59 Ass’n v.


                                          -4-
United States Dep’t of Interior Secretary   , 163 F.3d 1150, 1152 (10th Cir. 1998).

We also review de novo the district court’s legal rulings on personal jurisdiction

and the sufficiency of service.   See FDIC v. Oaklawn Apartments    , 959 F.2d 170,

173 (10th Cir. 1992).

      This case has a convoluted and voluminous factual and procedural history.

We will repeat here only those facts necessary to an understanding of the

background of the case. This matter originally arose from a paternity suit filed by

Gamble against defendant Stewart in the City and County of Denver, Colorado.

Gamble, the father of Stewart’s child, alleged that Stewart had threatened to kill

herself and the child or to run away and hide with the child. Because of these

threats, in late 1992, Gamble sold an apartment building he owned in Denver, took

the proceeds of the sale and the child, and fled to Portland, Oregon. Stewart hired

a private investigator, defendant Rick Johnson, to locate Gamble and to gather

information regarding his assets. After Stewart obtained a custody order from

Denver Juvenile Court, the Littleton, Colorado police department issued a warrant

for Gamble’s arrest. The Portland, Oregon police ultimately arrested Gamble,

took the child, and seized $52,570 in funds Gamble was carrying.

      Following Gamble’s arrest, Stewart flew to Portland to pick up the child.

Gamble’s mother secured his release in Oregon and Gamble returned to Colorado,

where the Denver Juvenile Court issued a contempt citation against Gamble for


                                            -5-
violation of the Colorado custody order. The Portland police turned over the

funds taken from Gamble to the Littleton, Colorado, police, where they were held

by the Arapahoe County District Attorney’s office to be used in satisfaction of

civil claims filed by Stewart. Following an attachment hearing, Denver Juvenile

Court issued a prejudgment attachment against Gamble’s assets pursuant to

Colo. R. Civ. P. 102, based on that court’s contempt citation against Gamble.

Gamble moved in Arapahoe County for return of the property. This motion was

denied.

      Defendant Joffe, appointed guardian ad litem for the child, recommended

that Gamble not be allowed visitation with the child until he admitted violation of

the custody order. Gamble alleged that Joffe withheld visitation with the child for

over two years, while demanding a confession and a $20,000 fee. Gamble’s funds

were held by Denver Juvenile Court until 1995, when they were disbursed to

defendants Stewart, Carlton, and Joffe. At that time, permanent custody and

support orders were entered regarding the child.

      Gamble brought this action under 42 U.S.C. § 1983 and 42 U.S.C. § 1985.

The district court declined to address his § 1985 claim, finding it “not sufficiently

articulated to be identifiable.” Dist. Ct. Order at 8. Moreover, the court found

Gamble’s attempt to assert supplemental jurisdiction over his state law claims to

be equally as vague and conclusory. Relying on     District of Columbia Court of


                                          -6-
Appeals v. Feldman , 460 U.S. 462, 476 (1983) and this court’s decision in         Facio

v. Jones , 929 F.2d 541, 543 (10th Cir. 1991), the district court determined it had

no jurisdiction to consider Gamble’s request for damages and declaratory relief for

civil rights violations relating to the state court proceedings.

       The court dismissed Gamble’s claims against defendants Carlton, Joffe, and

Stewart because they were not acting under color of state law.          See Meeker v.

Kercher , 782 F.2d 153, 155 (10th Cir. 1986) (per curiam) (holding guardian ad

litems not state actors under § 1983);    Polk County v. Dodson , 454 U.S. 312, 318

(1981) (holding private attorneys are not state actors under § 1983);        Adickes v.

S.H. Kress & Co. , 398 U.S. 144, 150 (1970) (holding that § 1983 does not reach

purely private conduct). The court rejected Gamble’s claims that these defendants

were in a conspiracy with state actors as insufficient.    See Tonkovich v. Kansas

Bd. of Regents , 159 F.3d 504, 533 (10th Cir. 1998) (holding that to the extent a

conspiracy may form the basis for a § 1983 claim, “a plaintiff must allege specific

facts showing an agreement and concerted action amongst the defendants;”

conclusory allegations of conspiracy are not enough). The court also dismissed

Gamble’s claims against defendants Rick Johnson and Rick Johnson & Associates

as lacking state action and without merit.

       The remaining defendants, including the state and municipal officials, were

granted dismissal based on lack of personal jurisdiction, lack of subject matter


                                             -7-
jurisdiction, lack of state action, insufficient claim of municipal liability, qualified

immunity, Eleventh Amendment immunity, absolute immunity, quasi-judicial

immunity, and claims outside the applicable statute of limitations.

      Recognizing our obligation to construe Gamble’s pro se pleadings liberally,

see Perkins v. Kansas Dep’t of Corrections     , 165 F.3d 803, 806 (10th Cir. 1999),

we conclude that Gamble has not persuasively asserted any reversible error in the

district court’s findings and conclusions. We have carefully reviewed the

pleadings and briefs, the record on appeal, and the district court’s decision, and

we agree with the district court’s resolution of plaintiff’s arguments and agree that

plaintiff has failed to state any legally cognizable claims against defendants. On

March 23, 1999, the district court issued a thorough, well-reasoned order granting

defendants’ various motions to dismiss. We affirm that order for substantially the

same reasons stated therein.

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                       Entered for the Court



                                                       Stephen H. Anderson
                                                       Circuit Judge



                                             -8-